Title: Louis H. Girardin to Thomas Jefferson, 6 June 1819
From: Girardin, Louis Hue
To: Jefferson, Thomas


          
            Dear and respected Sir,
            Staunton, June 6th, 1819. 
          
          Indisposition, resulting from the fatigue of my late Journey to Richmond, has prevented me from sending to You sooner the little work of J. B. Descamps “sur l’utilité des écoles gratuites de dessein &c”.—I now forward it, together with a table générale of the matters contained in 16 volumes of what the collector has been pleased to style Discours philosophiques.—If the contents of any of those volumes should appear to You likely to amuse Your leisure-hours, it will afford me great satisfaction to transmit the same to You.
          A few m.s. marginal notes &c. by that Collector, Mr De Gressent, a member of the former Parliament of Normandy, evince observation and taste in that Gentleman; but, strange to tell! he was ignorant of spelling, as the same notes &c shew; in some instances, ludicrously enough.—You know that, in the middle ages, the nobles prided themselves upon their ignorance of letters &c; war alone they judged worthy of their high destinies; in many of their descendants, You have, no doubt, observed the same reality or affectation of ignorance, without the same chivalric spirit.—
          I heard You mention, I believe, a Catalogue de librairie, where the best Editions of the gr. and lat. classics, in different countries, & for several Years past, are indicated. As I mean to appropriate every Year what little money I can spare to the formation of a classical library, I will be particularly thankful for the loan of that catalogue, if not too bulky for transmission by mail.—Else, the next time I shall have the pleasure to call at Monticello, I will beg permission to take a memorandum of the best editions in Your fine and valuable collections. Ruperti’s Juvenal, I am particularly impatient to possess. My pocket-edition of that poet is the Edit. printd by Blaeu, in 1650, cum notis Farnabii.
          I believe that I formerly mentioned to You my having here the natural history collected and published by Sonini, in 128 vol. 8vo. The Botanical part is to me highly valuable and interesting. Sonini has, of course, borrowed from the most eminent writers on the various subjects of nat. history: such as Buffon, Lacepede, Latreille, &c &c. Should You, at any time, be inclined to cast a glance at any of those volumes, I can easily and quickly transmit the same.
          I do not know whether You cause any seed+ to be collected (+of the scotch broom.)—If You do, I beg You will excuse my request of favouring me with about a pint or a quart of it—as I have some hills on my little farm, which cannot be cultivated to advantage, and would be greatly embellished by this easy and cheap plantation.
          
            Hoping that You, and Your amiable family, continue in the enjoyment of perfect health, I remain, Dear and respected Sir, 
            your grateful friend,
            L. H. Girardin
          
        